Citation Nr: 1427219	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a left foot disability, to include as secondary to a left hip disability.

3. Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a left hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Veteran testified at a videoconference hearing.  Unfortunately, VA was unable to prepare a transcript of the hearing due to audio distortions in the recording.  The Veteran requested to appear for another hearing, thus the Board remanded this matter in September 2013 for the scheduling of a hearing.

A hearing was held on February 14, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for a spine disability, bilateral knee disability, bilateral ankle disability, numbness of the hands, depression, and posttraumatic stress disorder have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain VA treatment records and private treatment records, and to schedule a VA examination.

The Veteran filed a claim for service connection for a left hip disability and for left foot and bilateral shoulder disabilities, both to include as due to the left hip disability.  During his hearing before the Board, the Veteran testified that he was injured during service while performing night maneuvers.  While running he fell over a cliff.  Service treatment records are not available.  The Veteran testified that after service he sought treatment for the left hip 1971 or 1972.  The pain spread to his foot and then his shoulders.  He has been treated by several private providers since that time.  His testimony indicates that he has been treated by MC, a chiropractic office, and Dr. A. (See Transcript pages 12 and 22).  Some records from MC are of record; however, it does not appear that all of them have been associated with the claims file.  Further, no records from a Dr. A. have been associated with the claims file.  On remand, the RO must ask the Veteran to provide the appropriate consent and release form so that VA may attempt to obtain these records for review.

The Veteran also testified that he has been treated at VA facilities since 2012 and that VA providers diagnosed arthritis of the hip and back.  Treatment records from VA have not been associated with the claims file.  Thus, on remand, these records must also be obtained.

Finally, of record is a March 2014 letter from Dr. B.M. at MC which indicates that the Veteran's current hip, foot, and bilateral shoulder disabilities are due to his in-service injury.  However, the letter does not indicate diagnoses of these joints.  Therefore, on remand, a VA examination must be scheduled to determine if the Veteran has a current disability of his left hip, left foot, and shoulders and if so, whether any of the disabilities are related to his fall during service.

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and request that he complete and submit to VA a provided VA Form 21- 4142, Authorization and Consent to Release Information, for all records of private treatment from Dr. B.M. at MC and Dr. A.  After receiving the completed releases, undertake all appropriate efforts to attempt to obtain these identified records.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  The Veteran and his representative must be notified of any failure to obtain requested records consistent with 38 C.F.R. § 3.159(e) (2013).

2. Obtain and associate with the claims file treatment records from the Atlanta VA Medical Center, to include records from Decatur and the VA clinic in Lawrenceville, GA.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his left hip, left foot, and bilateral shoulder disabilities.  The examiner must be provided the claims file and copies of pertinent records on Virtual VA and VBMS.  The examiner must indicate review of these items in the examination report.  All indicated studies must be completed.

The examiner should identify all diagnoses of the left hip, left foot and bilateral shoulders.  For each diagnosis of the left hip, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service, to include as due to the Veteran's fall while performing night maneuvers.  

For each diagnosis of the left foot and shoulders, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service, to include as due to the Veteran's fall while performing night maneuvers, or as secondary to the left hip disability, if any.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



